DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 5 and 13-15 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/2020 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach overlap of the subset regions images. However, the Examiner disagrees and notes that Zhou teaches overlapping subsets of region images (see Figure 14). In particular, Zhou teaches overlapping of what they refer to as mask images (comparable to subset regions) for creating a pixel blended result.
The applicant argues that the references are incompatible and it would not have been obvious to combine the Das and Zhou system because Das is maskless while Zhou is an 
Applicant repeats the above arguments for claims 13 and 15 and the Examiner maintains the rejections for the same reasons as presented above.
Finally, the applicant provides secondary considerations; however, the Examiner still maintains that it is impossible to determine how the printing system that was given the award specifically correlates with the process as claimed and it cannot be determined if the system has essential features which are not claimed in the process which led to it receiving the award. While the release describes what appears to be similar technology, there is no disclosure that the system follows the process steps as claimed. There is no reference in the award to use of an elevator system, SLM or creating a 3D computer aided design model. Furthermore, it is impossible to determine if there is a critical feature in the device that the award was given for that is not claimed as part of claim 1. Because it is impossible to determine if the claims and commercial device that was given the award are coextensive, applicant’s arguments regarding secondary considerations are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Pat. No. 8636496) in view of Zhou et al. ("Additive manufacturing based on optimized mask video projection for improved accuracy and resolution").

	Regarding claims 1, 5 and 14, Das teaches a process comprising: creating a 3d computer aided design model of the product (column 2, lines 46-52); generating a multiplicity of 2d computer generated slices including a first slice, second slice and additional slices (column 2, lines 52-56); producing images of the slices and sequentially sending the images to a curable resin to complete the product (column 3, lines 13-21), providing an addressable spatial light modulator (column 3, lines 13-21) and sending the images to a spatial light modulator (column 3, 
	However, Zhou teaches subdividing computer generated slices of the product into discrete regions/subsets of regions as claimed in claims 1, 5 and 14 (see Figure 14 as an Example of 4 discrete regions and the Conclusion) in a process for creating a 3d product through lithography.  Zhou further teaches overlapping the images (see Figure 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

2.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Zhou and Huang (U.S. PGPUB No. 2003/0173713).

I.	Regarding claim 13, Das in view of Zhou teach all the limitations of claim 13 as outlined above for the rejection of claim 5), including scanning the images to a curable resin comprising dispersed ceramic particles and further comprising removing the resin from the product by thermal decomposition (see above), except for teaching the resin having dispersed therein metal particles as well to thereby produce a metal and ceramic product after thermal decomposition of the resin.  
	However, Huang teaches forming a 3d product by a lithographic process (abstract), wherein both metal and ceramic particles are dispersed in the resin (0032), which would ultimately provide a metal and ceramic product after decomposition of the resin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das in view of Zhou's process by additionally including dispersed metal particles.  One would have been motivated to make this modification as Huang teaches that the addition of various particles, such as metals, can provide reinforcement to the final product as well as act to physically or chemically modify the product (0041).


	However, Huang teaches forming a 3d product by a lithographic process (abstract), wherein both metal and ceramic particles are dispersed in the resin (0032), which would ultimately provide a metal and ceramic product after decomposition of the resin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das in view of Zhou's process by additionally including dispersed metal particles.  One would have been motivated to make this modification as Huang teaches that the addition of various particles, such as metals, can provide reinforcement to the final product as well as act to physically or chemically modify the product (0041).

Conclusion
	Claims 1, 5 and 13-15 are pending.
	Claims 1, 5 and 13-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
March 25, 2022Primary Examiner, Art Unit 1759